(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción del acusado apelante por la que pide se le con-ceda un nuevo término para solicitar la transcripción de evidencia y poder perfeccionar su apelación;
Por Cuanto, el apelante no ha explicado a satisfacción de este Tribunal las razones por las cuales no se solicitó la transcripción de evidencia dentro del término señalado por la ley; y
Por Cuanto, la alegación que hace el abogado del apelante de que éste tiene una buena y justa causa de acción y méritos suficientes para elevar su apelación, no es suficiente para convencernos de que la apelación interpuesta es meritoria;
Por Cuanto, este Tribunal es de opinión que la mejor práctica a seguir es la de presentar al Tribunal en apoyo de la solicitud una declaración jurada haciendo constar en ella los errores que haya po-*1004elido cometer la corte inferior y en los cuales se ba de basar la so-licitud de revocación de sentencia:
PoR TANTO, se declara sin lugar la solicitud para la concesión de un nuevo término.